 



Exhibit 10.1
Midwest Banc Holdings, Inc.
2007 Management Incentive Plan
For Executive Management Summary
Introduction:
The Management Incentive Plan is a supplemental compensation program in
accordance with our pay for performance philosophy designed to reward officers
of Midwest Banc Holdings, Inc. (MBHI) for their contributions in the achievement
of bank profitability and strategic objectives.
Purpose:
To maximize achievement of key corporate strategic and annual business goals
through the payment of incentives to participants based on their contribution to
the attainment of those goals.
Eligibility:
Cash Based Incentives: Officers are eligible to receive cash incentives under
the Plan. Commissioned associates are not eligible for participation.
Long Term Stock Based Incentives: Vice President and higher level officers are
eligible to receive long term incentive (LTI) awards under the Plan. All stock
based awards will be granted in accordance with the Midwest Banc Holdings, Inc.
Stock and Incentive Plan.
CEO and COO incentive awards are governed by their employment agreements. All
individuals promoted after June 30, 2007 will participate on a pro-rata basis
(1/12 per month of eligibility). New Associates hired after March 31, 2007 will
participate on a pro-rata basis (1/12 per month of eligibility). Incentives are
only paid to participants who are on the payroll through December 31, 2007.
Structure: (Attachment I)
Executive Management 12-15 participants including the most senior positions such
as Executive Vice President, CFO or related positions. The combined payout of
cash and LTI is targeted at 46% of annual salary and may range between 0%-80%
based on performance. The majority of this group will receive 60% of their award
based on company performance and the balance based on division/individual
performance against established goals.

 



--------------------------------------------------------------------------------



 



Midwest Banc Holdings, Inc.
2007 Management Incentive Plan
For Executive Management Summary (cont’d)
Page 2 of 4
Performance Measurement Factors:
Company Performance Goals
Company performance is measured by two to three financial and operating ratios
as approved by the Compensation Committee and reported to the Board of
Directors. These goals are tied to the 2007 budget, which does not include any
significant changes impacted by merger, acquisition or other changes. The target
goals for 2007 are:

Ø   Return on Average Assets (ROAA) of                     %

Ø   Diluted Earnings per Share (EPS) of $                    

Ø   Meet Budget

Individual Performance Goals
Individual Goals may incorporate both financial and non-financial factors
determined to measure individual performance and contributions towards meeting
the Company’s strategic objectives.

          Sample Goals:

Ø   Deposit growth

Ø   Commercial loan growth

Ø   Net charge offs

Ø   Fee income

Ø   Improve credit quality measures to at least peer levels.

Each participant will have specific weighting factors related to these
performance objectives. Executive goals and weighting factors will be approved
by the CEO and reported to the Compensation Committee. All other participant
goals and weighting factors will be approved by the Division Heads and reported
to the CEO and COO. All goals will be set and necessary approvals obtained by
the March Compensation Committee meeting.
Incentive Award Elements
Base Award: Calculated award based upon performance against goals;
Discretionary Awards: Up to 25% of the Base Award for qualitative considerations
as recommended by the division head and determined at the discretion of the CEO
and/or Compensation Committee and approved by the Board of Directors.

 



--------------------------------------------------------------------------------



 



Midwest Banc Holdings, Inc.
2007 Management Incentive Plan
For Executive Management Summary (cont’d)
Page 3 of 4
Incentive Award Restrictions:
Please note that no incentive payments will be made under the Company
Performance Goals portion of the participant’s incentive if the Bank does not
achieve minimum earnings per share, return on average assets (ROAA) and budget
targets during 2007. The participant will receive payments earned under the
Individual Performance Goals portion of the incentive. For example, an executive
officer whose incentive is based 60% on Company Performance Goals and 40% on
Individual Performance Goals will forfeit 60% of their incentive.
Timing of Payouts
All cash and stock payments under the 2007 Management Incentive Plan will be
made no later than March 15, 2008 after review of final 2007 financial results.
Mid-Year Reviews
All participants will receive at minimum a mid-year review of their progress
toward meeting goals under the Plan.
Extraordinary Occurrences
Goals may be adjusted if appropriate due to extraordinary occurrences.
Adjustments need the approval of the division head. The participant and their
manager must agree upon the adjustments in writing. The mid-year review time may
be used to assess the need for adjustments. Adjustments to company goals must be
approved by the Compensation Committee. Adjustments to an executive’s individual
goals must be approved by the CEO and reported to the Compensation Committee.
Extraordinary occurrences are defined as events outside the influence or control
of plan participants which may create a significant unintended effect —positive
or negative— on financial, operating or individual performance.
In the event of retirement, permanent disability or death, the requirement of
being an active employee as of December 31, 2007 will be waived and incentives
will be paid on a pro-rata basis.

 



--------------------------------------------------------------------------------



 




Midwest Banc Holdings, Inc.
2007 Management Incentive Plan
For Executive Management Summary (cont’d)
Page 4 of 4
Administration:
The incentive plan payout pools and individual awards for the CEO, COO and
executive officers are reviewed and approved by the Compensation Committee and
then the Board of Directors. The Senior Vice President—Human Resources and
Executive Vice President & CFO will administer and manage the Plan.
The Compensation Committee, to the extent permitted by governing law, will have
the sole and absolute authority to make retroactive adjustments to any cash or
equity based incentive compensation paid to executive officers and certain other
officers where the payment was predicated upon the achievement of certain
financial results that were subsequently the subject of a restatement. Where
applicable, the Company will seek to recover any amount determined to have been
inappropriately received by the individual executive.
In the event of a significant change in organization by reason of merger,
acquisition, or other changes, the CEO will recommend appropriate actions for
the Compensation Committee’s approval to assure that awards under the 2007
Incentive Plan will not be inappropriately enhanced or adversely affected.
The Compensation Committee can change, amend or terminate the Incentive Plan at
any time, except that no such action will adversely affect outstanding payments
owed under the Plan. The 2007 Incentive Plan will be established retroactive to
January 1, 2007 and will terminate at December 31, 2007.
Definitions:
For purposes of this plan, the following definitions will apply:
Return on Average Assets—Net Income minus Extraordinary Items divided by Total
Average Assets.
Earnings per Share—Net Income minus Extraordinary Items divided by Weighted
Average Number of Shares Outstanding (including all Restricted Stock).

 